DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (a vascular prosthesis) in the reply filed on 01/13/2022 is acknowledged.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scaffold comprising axially-oriented-kinks of axially adjacent coils engaging with each other (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 7, which sets forth the parameter of “the at least one linking strand comprises a bridge-link”; however this parameter is found to be indefinite, since it is not clear what exact structural limitation is added to the structure of the final scaffold, if any at all.  Specifically, it is not clear how, structurally and/or chemically, the limitation of a “bridge-link” is different from the limitation of the “linking strand” and/or how the structure of the final scaffold would differ from that as presented in independent claim 1, from which claim 7 depends. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim(s) indefinite.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. (US PG Pub. 2012/0303112), hereinafter Armstrong.
Regarding claims 1 and 2, Armstrong discloses a scaffold, for example illustrated in Figure 7A, for vascular prosthesis of blood vessel comprising an inner tube/covering made of elastomeric material, specifically polyurethane ([0059], Lines 1-2 and 2nd to last Line & [0117], Last 2 Lines); and an outer mesh (100) which surrounds the inner tube and which is made of a material of a higher stiffness than the elastomeric material of the inner tube/covering ([0089], 
Regarding claim 5, Armstrong discloses the scaffold as claimed in claim 1, wherein the at least one axially-oriented-kink (106) has a single bend profile, illustrated in Figures 1-2B.
Regarding claim 6, Armstrong discloses the scaffold as claimed in claim 1, wherein the at least one linking strand (125) is disposed in between two axially-oriented- kinks (106) of respective one of said coils, illustrated in Figures 1-2B.
Regarding claims 7 and 8, Armstrong discloses the scaffold as claimed in claim 1, wherein the at least one linking strand (125) comprises a bridge-link between two adjacent coils, wherein the bridge-link (125) has a straight profile, illustrated in Figures 1-2B.
Regarding claim 9, Armstrong discloses the scaffold as claimed in claim 7, wherein the outer mesh (100) comprises multiple bridge links (125) with at least one bridge-link between each successive pair of said coils (121/122), and wherein the multiple bridge links (125) are in a staggered arrangement, illustrated in Figures 1-2B.
Regarding claim 10, Armstrong discloses the scaffold as claimed in claim 1, wherein the outer mesh (100) is loosely abutting the inner tube/covering ([0118], Lines 1&3 – to clarify, with the outer mesh and the inner tube/covering being attached at only discrete attachment points, the outer mesh would loosely abut the inner tube/covering at all locations that aren’t the attachment points).
Regarding claim 15, Armstrong discloses the scaffold as claimed in claim 1, wherein each of said coils (121/122) is a helical coil, illustrated in Figures 1-2B ([0062]).
Regarding claim 16, Armstrong discloses the scaffold as claimed in claim 1, wherein the axially-oriented-kinks (106) of axially adjacent ones of said coils (121/122) axially engage with each other, illustrated in Figures 1-2B (to clarify, axially oriented kinks 106 of adjacent coils engage each other via linking strand 125).
Regarding claim 17, Armstrong discloses the scaffold as claimed in claim 1, wherein the axially-oriented kinks (106) of all coils (121/122) are oriented in the same axial direction, illustrated in Figures 1-2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong as applied to claim 2 above, and in view of Rypacek et al. (US PG Pub. 2006/0093771), hereinafter Rypacek.
Regarding claim 3, Armstrong discloses the scaffold as claimed in claim 2, but does not specifically disclose the elastomeric material is PLC with a lactide to caprolactone ratio ranging from 50:50 to 95:50.
	However, Rypacek teaches PLC with a lactide to caprolactone ratio ranging from 50:50 to 95:50 is a known elastomeric material in the art of implantable medical devices ([0027], Lines 3-6).  
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong as applied to claim 2 above, and in view of Freyman et al. (US PG Pub. 2014/0271533), hereinafter Freyman.
Regarding claim 4, Armstrong discloses the scaffold as claimed in claim 2, but does not specifically disclose the elastomeric material is PCG with a caprolactone to glycolide ratio ranging from 35:65 to 50:50.
	However, Freyman teaches PCG with a caprolactone to glycolide ratio of about 50:50 is a known elastomeric material in the art of implantable medical devices ([0078], Lines 1-4).  
In view of the teachings of Freyman, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate elastomeric material, for the inner tube/covering of the scaffold of Armstrong, including PCG with a caprolactone to glycolide ratio ranging from 35:65 to 50:50, as claimed, since it has been held to be within the general skill of a worker in the art to select a .
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong as applied to claim 1 above, and in view of Feld et al. (US PG Pub. 2014/0066960), hereinafter Feld.
Regarding claims 11-13, Armstrong discloses the scaffold as claimed in claim 1, but does not teach the at least one linking strand comprises an elongate stripe, having a wavy profile, extending longitudinally across the plurality of coils so as to connect all of said coils together, wherein the elongate stripe extends between respective two axially-oriented-kinks.
	However, Feld teaches a scaffold comprising a plurality of parallel coils (24) and an elongate stripe (32), comprising a wavy profile, extending longitudinally across the plurality of coils (24) connect all of the coils together, wherein the elongate stripe (32) extends between respective two axially-oriented-kinks (54), illustrated in Figures 3A-3C.
In view of the teachings of Feld, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the at least one linking strand, of the scaffold of Armstrong, to comprise an elongate stripe, having a wavy profile, extending longitudinally across the plurality of coils so as to connect all of said coils together, wherein the elongate stripe extends between respective two axially-oriented-kinks, as claimed, since a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).  Furthermore, neither the claim, nor the 
Regarding claim 14, Armstrong in view of Feld disclose the scaffold as claimed in claim 11, wherein Armstrong teaches the outer mesh (100) is fixed to the inner tube/covering via an adhesive (Armstrong: [0118], Lines 10-11).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the outer mesh, of the scaffold of Armstrong in view of Feld, to be fixed to the inner tube/covering along the elongate stripe via adhesive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774